20 F.3d 1489w
64 Fair Empl. Prac. Cas. (BNA) 1111,64 Empl. Prac. Dec. P 42,999, 62 USLW 2755
ENSLEY BRANCH, N.A.A.C.P.;  Donald Nixon;  William Moss;Alvin Mahaffey, Jr.;  et al., Plaintiffs,Birmingham Fire Fighters Association 117;  BirminghamAssociation of City Employees;  et al., Intervenors,v.George SEIBELS, individually and as Mayor of the City ofBirmingham, et al., Defendants.John W. MARTIN;  Major Florence;  Ida McGruder;  Sam Coar;et al., Plaintiffs,Birmingham Fire Fighters Association 117;  BirminghamAssociation of City Employees;  Billy Gray;  etal., Intervenors,v.CITY OF BIRMINGHAM;  George C. Seibels, Jr.;  Mayor ofBirmingham;  Jefferson County Personnel Board;  etal., Defendants.UNITED STATES of America, Plaintiff-Appellant,Birmingham Fire Fighters Association 117;  et al., Intervenors,Robert K. Wilks;  James A. Bennett;  Floyd E. Click;  JamesD. Morgan;  Joel Alan Day;  et al.,Plaintiffs-Intervenors-Appellants,v.JEFFERSON COUNTY, et al., Defendants,City of Birmingham;  and George G. Seibels;  et al.,Defendants-Appellees.
No. 91-7799.
United States Court of Appeals,Eleventh Circuit.
May 4, 1994.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION